DISSENT
ANDERSON, PAUL H, Justice
(dissenting).
I respectfully dissent. I dissent because I disagree with the sanction the majority is imposing on attorney Barry V. Voss. Instead of disbarment, I conclude that imposing an indefinite suspension with no right to apply for reinstatement for a period of four years is the more appropriate sanction.
There is no question that Voss engaged in very serious professional misconduct. Nor is there any doubt that his misconduct involves several significant aggravating factors and no notable mitigating factors. Moreover, it appears as though Voss has failed to recognize the serious nature of his misconduct or express any remorse for the damage he has caused to his clients, many of whom were vulnerable persons.
Nevertheless, the referee has not recommended disbarment, but rather recommends that we indefinitely suspend Voss for a minimum of two years before he can apply for reinstatement to the practice of law. This recommendation by the referee is a significant factor in my decision to dissent. The referee was in a better position than our court to evaluate the less tangible aspects of this case, such as Voss’s credibility and the underlying causes of his misconduct. It is also significant that the Director initially recommended that Voss be indefinitely suspended rather than disbarred. While I would have preferred that both the referee and the Director had explained the reasons for their respective decisions in more detail, their decision-making process and ultimate decisions have significance for me.
*881Given the recommendation of the referee, the conflicting positions taken by the Director, Voss’s past reputation as a lawyer, his history in the practice of law, and the apparent implosion of Voss’s well-established practice of law within a defined period of time, I would conclude that disbarring Voss is not the appropriate sanction to impose. Something less severe than disbarment is in order. Therefore, I would indefinitely suspend Voss from the practice of law with no right to seek reinstatement for a period of four years.